TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00382-CV



                                 In re Michael Lee Ellison


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                                  ____________________________________

                                                  Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Filed: July 8, 2010